Citation Nr: 1212243	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation base on individual unemployability by reason of service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.

This matter was remanded to the RO in May 2010 for additional development of the record.  


FINDINGS OF FACT

1.  The service-connected PTSD is not shown to have productive of a disability picture manifested by more than occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships.  

2.  As a 100 percent schedular rating has been assigned to the service-connected coronary artery disease with angina status post myocardial infarction with coronary artery bypass grafting beginning on July 25, 1996, the matter of entitlement to a TDIU rating is rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 50 percent evaluation for the service-connected PTSD were not met during the period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).  

2.  The claim for a TDIU rating for any portion of the period of the appeal is dismissed.  38 C.F.R. § 4.16 (a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in June 2006, July 2006, prior to the initial adjudication of the claims, and in August 2008, June 2010, January 2011, and March 2011.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating and total rating based on individual unemployability due to the service-connected disability (TDIU), as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2006 and August 2008 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from February 2004 to November 2011 are associated with the claims folder.  The private mental health records and an evaluation report from Dr. H.J. were obtained and associated with the claims folder.  

There is no identified evidence that need to be addressed.  The Veteran underwent VA examinations in 2006, 2008 and 2010 to obtain medical evidence as to the severity of the service-connected PTSD and whether he was employable.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Entitlement to a Higher Disability Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for rating mental disorders reads as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Board finds that, for the period of the appeal, the service-connected PTSD more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 and does not the schedular criteria for the assignment of disability rating in excess of 50 percent.    

In determining that the Veteran meets the criteria for a rating higher than 50 percent, the service-connected disability picture is shown to be manifested by occupational and social impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships due to depressed mood with anxiety, difficulty sleeping, irritability, outbursts of anger, recurrent intrusive distressing recollections and low stress tolerance.  

A June 2006 VA examination report indicates that the Veteran had not worked fulltime since around 1995 when he had heart surgery.  He reported living with his wife and having a few friends.  He was close to his children.  On examination, the Veteran's mood was noted to be calm.  His affect was appropriate.  He reported having nightmares and intrusive thoughts, but did not have any suicidal or homicidal ideation.  There was no impairment in thought processes or communication.  He had no delusions, hallucinations, ideas of reference or suspiciousness.  His memory appeared adequate.  Insight and judgment appeared adequate.  The Veteran's GAF score was assessed as 53 which was indicative of moderate impairment.  

A September 2008 VA psychiatric examination report indicated  that the Veteran had a depressed mood with anxiety, difficulty sleeping, irritability, outbursts of anger, recurrent intrusive distressing recollections, and low stress tolerance.  The examiner indicated that, based on the Veteran's clinical presentation and apparent lack of treatment, the PTSD seemed to be of moderate intensity.  

The examiner stated that the service-connected PTSD did not cause total social and occupational impairment.  The examiner added that the PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner indicated that the GAF score due to the service-connected PTSD was 55 and was indicative of moderate impairment.  

The preponderance of the evidence shows that the service-connected PTSD is productive of moderate social and occupational impairment with GAF scores predominantly 53 or higher.  

A May 2010 VA mental health intake assessment indicated that the Veteran had a GAF score of 55.  The VA records for hospitalization from May 17 to May 20, 2010 indicated that, upon discharge, the Veteran's GAF score was 65 and was indicative of mild impairment.  

The hospital records indicated that the Veteran had been hospitalized with suicidal ideation and homicidal ideations towards someone who killed his nephew, depressed mood and crying spells.  The records showed that the Veteran was never found to be a danger to himself or others.  He had physical pain and, as the pain subsided, became less depressed with better mood and affect.  His thought processes were logical.  At the time of discharge, the Veteran was not found to be a danger to himself or others. 

The VA mental health treatment records dated in February 2011, March 2011 and June 2011 indicated that his GAF scores were 55.  The February 2011 VA treatment record showed that he had good mood, impulse control, judgment and insight.  An August 2011 VA treatment record indicated that the GAF score was 67 and was indicative of mild symptoms.  

An earlier March 2006 private evaluation from Dr. H.J. had indicated that the Veteran's GAF score due to the service-connected PTSD was 32 and was indicative of major impairment in several areas.  

However, based on a review of the entire record, the Board finds that this assessment to have limited probative value in that specific deficiencies in work, family relations, judgment or thought processes were not addressed.  The evaluation report indicates that the Veteran denied current suicidal ideation.  The Veteran was noted to have had difficulty sleeping, intrusive thoughts and images of war, distressing dreams and flashbacks, avoidance of reminders of service, constricted affect, hypervigilance, a feeling of detachment or estrangement from others, and a depressed mood.  Dr. H.J. did not identify the symptomatology contemplated in the pertinent rating criteria for the assignment of an evaluation in excess of 50 percent.  

The Veteran was afforded another VA examination in December 2010 and was noted to have depressed mood with moderate symptoms.  He reported being separated from his wife and living by himself.  He reported having a great relationship with his children and having friends.  He lived near his brother.  

The Veteran reported having had suicidal and homicidal ideation in the past, but not currently.  A mental status examination noted findings of a constricted affect and depressed mood.  The thought processes were unremarkable.  Regarding thought content, the Veteran was noted to have paranoid ideations.  He had sleep impairment, but no inappropriate behavior, obsessive or ritualistic behavior, or suicidal or homicidal ideation.  The Veteran had good impulse control and normal memory.  Psychometric testing revealed that the Veteran had moderate PTSD symptoms.   

The examiner added that the Veteran had a GAF score of 50 and was indicative of serious impairment.  The examiner also reported that the Veteran had deficiencies in judgment due to low frustration tolerance and use of substances to cope with his PTSD and depression.  

The examiner indicated that the Veteran had deficiencies in thinking because he had suspiciousness, deficiencies in family relations due to his separation from his wife, and a deficiency in mood since he had depressed and irritable mood.  The examiner added that the Veteran did not have a deficiency in work, and this was reiterated in the November 2011 addendum.  

However, the Board finds that the criteria for the assignment of a 70 percent rating under Diagnostic Code 9411 are not met or more closely approximated by the December 2010 opinion of the examiner.  As noted, the preponderance of the evidence establishes that the service-connected PTSD causes moderate social and occupational impairment and the GAF scores were predominantly in the mid 50's.  

A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The psychometric testing performed in conjunction with the December 2010 VA examination also were noted to indicate that the PTSD symptoms were only moderate in severity.  

Although the examiner indicated that the Veteran had a deficiency in judgment, the other evidence showed that he had good judgment.  See the June 2006 and the September 2008 VA examination reports and the VA mental health treatment records dated in 2011.  Further, the criteria for a 50 percent rating contemplates impaired judgment.  

The Board also finds that the preponderance of the evidence establishes that the Veteran experiences not significant impairment in thinking.  The June 2006, September 2008 and December 2010 VA examination reports indicated that he had normal thought processes.  The Board points out that the criteria for a 50 percent rating contemplates difficulty understating complex commands, impairment of short term and long term memory, and impaired abstract thinking.  

On review, the preponderance of the evidence establishes that the service-connected PTSD did not cause deficiencies in most areas (work, school, family relations judgment, thinking or mood).  There is evidence of a deficiency in mood since the Veteran was depressed.  However, deficiencies in the areas of work, family relations, judgment or thinking.  

While there is some impairment of occupational functioning, the service-connected PTSD itself is not shown to have caused significant interference with his ability to work gainfully.  Notably, the psychologist who performed the December 2010 VA examination and rendered the 2011 addendum found that the Veteran was still able to work despite the PTSD.  

In addition, the Board finds that the service-connected PTSD cause some impairment in social functioning, but is not productive of serious disruption of his social and family relationships.  

The record shows that the Veteran recently separated from his wife due to his wife's grandsons moving into the martial home.  On the other hand, he reported having a great relationships with his own children and having friends.  

Further, there is no showing that the service-connected PTSD causes an inability to establish or maintain effective relationships.  There is no evidence of obsessive ritualistic behavior, illogical speech, near continuous panic, impaired impulse control, or spatial disorientation.  

The record shows that the Veteran had intermittent suicidal and homicidal ideation over time.  The VA treatment records dated in October 2008 and June 2009 indicates that the Veteran called the VA suicide hotline.  In May 2010, the Veteran was hospitalized by VA for suicidal ideation, but he was never found to be a danger to himself or others.  Upon discharge, his GAF score was 65 which would be indicative of no more than mild impairment.  Moreover, the VA examination and treatment records dated after this time period showed that the Veteran did not have current suicidal or homicidal ideation.   

Accordingly, on this record, the Board finds that the service-connected PTSD is not shown to have been productive of a disability picture manifested by deficiencies in most areas to include an inability to establish and maintain effective social and work relationships.  

Thus, on this record, the service-connected PTSD does not meet the criteria warranting the assignment of a rating higher than 50 percent based on the established criteria.  38 C.F.R. § 4.7.  

In addition, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a 100 percent rating evaluation on a schedular basis at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  See the June 2006, September 2008 and the December 2010 VA examination reports.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating higher than 50 percent for the service-connected PTSD.  

Additionally, on this record, a staged rating is not for application in this case.  The Board has examined the record and finds that an evaluation of more than 50 percent is not warranted for the service-connected PTSD at any time during the period of the appeal.    

The Board has also considered whether there is any evidence which would support a remand of this claim for consideration for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321.  The service-connected PTSD is not shown to present an unusual or exceptional disability picture that is not addressed by the applicable rating criteria.  

The Board finds that the Veteran's symptoms are consistent with the criteria set forward in the Rating Schedule.  The Board finds that his disability picture does not render impractical the application of the regular schedular standards in this case.  See 38 C.F.R. § 3.321(b)(1).  

In the absence of such factors, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


3.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability.

The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total. 38 C.F.R. § 4.16(a).  

In light of the fact that the RO has assigned a 100 percent schedular evaluation for the service-connected coronary artery disease with angina status post myocardial infarction with coronary artery bypass grafting beginning on July 25, 1996, the Veteran may not be awarded a TDIU rating for any portion of the period of the appeal.  VA O.G.C. Prec. 6-99 (June 7, 1999). See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Green v. West, 11 Vet. App. 472 (1998).  

Thus, to the extent that this matter is rendered moot, the appeal pertaining to entitlement to a TDIU rating is dismissed.


ORDER

An increased rating in excess of 50 percent for the service-connected PTSD is denied.  

The claim for a total disability rating based on individual unemployability by reason of service-connected disability is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


